 
Exhibit 10

[Integrys Energy Group, Inc. logo]
 
SEPARATION AGREEMENT


This Separation Agreement (referred to herein as “Agreement”) is made as of
the 17th day of April between Integrys Energy Group, Inc. and Integrys Business
Support, LLC (collectively referred to as the “Company”) and Joseph P. O’Leary
(“O’Leary”).  O’Leary enters into this agreement on behalf of himself, and his
heirs, successors, assigns, executors, and representatives of any kind, if any.


WHEREAS, O’Leary and the Company desire to memorialize all aspects of O’Leary’s
separation from service with the Company which will be effective as of 11:59
p.m. on June 30, 2013 (referred to herein as the “Retirement Date”) and provide
for certain separation benefits and severance arrangements,


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, O’Leary and the Company agree as follows:


1.           Separation from Service.  For purposes of all employee benefit
plans, supplemental employment retirement plans, deferred compensation
agreements, omnibus incentive compensation plans, restricted stock plans, stock
option plans, director and officer indemnification, employee health insurance
plans and all other wholly and partially vested employee benefit plans,
(collectively referred to as “Benefit Plans”), O’Leary’s separation from service
with the Company shall be deemed a voluntary retirement as of the Retirement
Date, and O’Leary shall be entitled to all benefits and directors and officers
insurance coverage available to a retired officer and employee (“D&O
Insurance”), consistent with the terms of those plans, as customarily applied
and construed by the Company.  O’Leary shall continue to be paid
 
 
Page 1 of 23

--------------------------------------------------------------------------------

 
 
all salary and be entitled to receipt of all employee benefits due him from the
date hereof through the Retirement Date.


2.           Separation Benefits.  Contingent upon (i) O’Leary’s timely
execution and non-revocation of this Agreement; and (ii) O’Leary’s execution by
July 1, 2013 of the Affirmation of Release set forth in Exhibit D hereto, the
Company agrees to provide O’Leary with the benefits less applicable taxes
(referred to as “Separation Benefits”), as set forth in Exhibits A and C
attached hereto and incorporated herein by reference.  With the exception of the
career transition services delineated on Exhibit C, these Separation Benefits
shall not be paid until after the expiration of both of the Revocation Periods,
as defined in Section 12 and Exhibit D of this Agreement.  Additionally, payment
of the Separation Benefits is contingent upon O’Leary’s execution and
non-revocation of the Affirmation of Release set forth in Exhibit D, covering
his employment with the Company from the date hereof through June 30,
2013.  O’Leary acknowledges that substantial benefits are being provided herein
which are over and above those to which he might otherwise be entitled pursuant
to the Company’s severance plan or otherwise.


3.           Employee Releases All Claims.  In consideration for the benefits
and payments described in this Agreement, O’Leary hereby releases and forever
discharges the Company, its parent, subsidiaries, related and affiliated
companies and entities, and its and their past and present employees, directors,
officers, agents, shareholders, attorneys, executors, assigns and other
representatives of any kind (referred to in this Agreement as "Released
Parties") from any and all claims, demands, rights, liabilities and causes of
action of any kind or nature, known or unknown, arising prior to or through the
date of this Agreement, including, but not limited to, any claims, demands,
rights, liabilities and causes of action arising or having arisen out of or in
connection with O’Leary’s employment or termination of employment with the
Company (“Claims”).  Released Claims include any claim or right to further
compensation, benefits, damages, penalties, attorneys' fees, costs or expenses
of any kind from the Company or any of the other Released Parties.  This release
includes, but is not limited to, a release of any claims for wrongful
termination, retaliation, tort, breach of contract, defamation,
misrepresentation, violation of public policy or invasion of privacy and any
laws or agreements that provide for punitive, exemplary or statutory
damages.  This release specifically includes, but is not limited to, a release
of any and all claims pursuant to: state and federal wage payment laws; state
and
 
 
Page 2 of 23

--------------------------------------------------------------------------------

 
 
local fair employment laws; workers compensation laws; state and federal family
and/or medical leave laws; Title VII of the Civil Rights Act of 1964; the
Rehabilitation Act of 1973; the Reconstruction Era Civil Rights Act, 42 U.S.C.
§§ 1981-1988; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act; the Americans with Disabilities Act; the Worker Adjustment Retraining and
Notification Act (“WARN”) and any state plant closing law, and any other
federal, state or local laws or regulations of any kind, whether statutory or
decisional.  The release in this Agreement covers all Claims arising through the
date of this Agreement, including but not limited to any and all Claims arising
from the termination of O’Leary’s employment, to which O’Leary has acknowledged
and agreed as part of this Agreement.  Nothing in this Agreement shall be
construed to compromise or release O’Leary’s accrued (vested or partially
vested) rights to receive benefits under the Company’s Benefit Plans or  D&O
Insurance.  Additionally, and notwithstanding any provision herein to the
contrary, O’Leary expressly reserves, and the foregoing provisions shall not be
deemed to release, rights emanating from or reserved under this Agreement.


4.           Non-Admission.  This Agreement shall not be construed as an
acknowledgment or admission by the Company of any wrongdoing.  This Agreement
and the benefits provided hereunder are entered into to facilitate the Company’s
succession planning objectives and to provide a retirement package to O’Leary to
compensate him appropriately for his voluntary cooperation with respect thereto.
 
5.           Attorneys Fees.  The parties acknowledge and agree that in the
event of a dispute regarding any of the covenants and agreements made in this
Agreement, the prevailing party in any action or proceeding shall be entitled to
recover its costs, expenses and reasonable attorney’s fees incurred in the
enforcement or defense thereof from the non-prevailing party.  This provision,
however, shall not apply to any claim challenging the validity of this Agreement
under the Older Workers Benefit Protection Act.


6.           Confidential Information.  O’Leary acknowledges that during his
employment with the Company, including the period when he served as the
Company’s Chief Financial Officer (“CFO”), O’Leary gained knowledge of
confidential financial data, documentation and other information of the Company
and its subsidiaries.  O’Leary became familiar with confidential information
such as, but not limited to, discussions regarding possible transactions,
financial
 
 
Page 3 of 23

--------------------------------------------------------------------------------

 
 
information, marketing plans, business plans, strategic plans and initiatives,
lists of clients, price data, cost data, rate data, stock data, securities
information, trade secrets, and other data, reports, records, forecasts and
interpretations of a proprietary and confidential nature, which the Company
maintains for its continued success, and which are not available to the general
public (such information is collectively referred to herein as "Confidential
Information").  Confidential Information is the property of the Company and
O’Leary agrees that the Company has a protectable interest in all such
Confidential Information.  O’Leary further agrees that Confidential Information
has value which is derived from its not being known by the general public.


a. O’Leary hereby re-affirms all of the confidentiality obligations contained in
his existing Confidentiality Agreement, which was signed on June 4, 2001 (set
forth in Exhibit B to this Agreement attached hereto and incorporated herein).
 
b. O’Leary agrees that during his employment and after his Retirement Date until
January 1, 2015, O’Leary will (i) hold in trust, keep confidential, and not
disclose, divulge, disseminate or otherwise communicate to any third party, in
any manner whatsoever, any Confidential Information, except with written
authorization from the Chief Executive Officer of the Company, (ii) refrain from
using any Confidential Information for his own use or for any other purpose or
for the benefit of any other party or entity, other than for the Company’s
benefit or use; (iii) take all reasonable actions to assure proper precautions
have been taken to prevent unauthorized access to, or disclosure, loss or
destruction of, the Confidential Information; (iv) refrain from any other act or
omission that would reduce the value of the Confidential Information to the
Company; and (v) notify the Company in writing of any actual or potential misuse
or misappropriation of any Confidential Information that may come to his
attention.
 
c. Upon the Retirement Date, O’Leary agrees to return all tangible (including
electronic) forms of Confidential Information, and O’Leary further agrees that
he will not retain any tangible (including electronic) forms of Confidential
Information.
 
 
Page 4 of 23

--------------------------------------------------------------------------------

 
 
d. O’Leary agrees not to make the Confidential Information available to any
person or group for any purpose whatsoever, except as may be required by law,
regulation or legal process, in which case O’Leary agrees to notify the Company
immediately upon receipt of notice that disclosure may be legally required,
which notice to the Company shall in any event be prior to such disclosure.
 
e. O’Leary acknowledges that remedies at law for any breach of Section 6 of this
Agreement will be inadequate and that the Company or such other party (if
applicable) shall be entitled to preliminary and permanent injunctive relief
with respect to any such breach.  The parties further acknowledge, however, that
the Company shall have the right to seek remedies at law as well as or in lieu
of injunctive relief in the event of any such breach.
 
The foregoing restrictions with respect to the Confidential Information shall
not apply to any information with respect to which it can be demonstrated that
such information (i) is or has become generally available to the public other
than as a result of a disclosure by O’Leary or his representatives, (ii) was
available on a non-confidential basis prior to its disclosure by O’Leary or his
representatives, or (iii) becomes available on a non-confidential basis from a
source other than the Company or its representatives, which source was not
itself bound by a confidentiality agreement.  The obligations in this Section 6
are in addition to the existing obligations O’Leary has under the Company’s Code
of Conduct.


Notwithstanding any provision to the contrary in either the Confidentiality
Agreement, the 2010 Omnibus Incentive Compensation Plan, this Agreement, the
Benefit Plans plans in which O’Leary participated, or in any other agreement
between the Company and O’Leary, all restrictions against competition or use of
Confidential Information by O’Leary shall cease effective January 1, 2015.


7.           Company Property.  On or before the Retirement Date, O’Leary agrees
to return to the Company and not otherwise retain or use any Company property,
including but not limited to; business records, files, documents, plans,
drawings, specifications, equipment such as smartphones or computers, software,
hardware, tools, pictures, and videotapes, books, customer lists, prospect
lists, price lists, blueprints, instruction sheets, catalogs,
 
 
Page 5 of 23

--------------------------------------------------------------------------------

 
 
correspondence, codes, reports, technical information, and any and all
documentation containing information related to the Company business, whether
prepared by O’Leary or not.
 
8.           Confidentiality Regarding This Agreement. Subject to such
disclosures as may be required of a public company pursuant to applicable SEC
Rules and Regulations, O’Leary agrees that the terms of this Agreement and the
discussions leading to its execution, are confidential and he will not disclose
any information concerning them or concerning his termination from employment to
anyone at any time, except to his spouse, if applicable, and attorney and
tax/financial advisors (who shall be informed of these requirements and shall be
bound by them) unless compelled to do so under the law.  O’Leary acknowledges
that violation by his spouse, attorney(s), or tax/financial advisor(s) of this
confidentiality provision is a violation of this Agreement, and O’Leary agrees
to pay the Company’s attorney fees and costs incurred in getting a court order
to stop any breach of this confidentiality provision and/or to seek recovery of
its damages.  Notwithstanding the foregoing, the Parties recognize and agree
that this Agreement and its terms may be subject to disclosure pursuant to
Securities and Exchange Commission regulations.


9.           Non-Disparagement.  O’Leary agrees not to make any disparaging
statements about the Company and/or the other Released Parties, and not to make
other statements that depict the Company and/or the other Released Parties in a
negative light.  The Company agrees that it will not make any Company-authorized
or official statements that disparage O’Leary.


10.           Knowing and Voluntary.  O’Leary has carefully reviewed this
Agreement and its contents are known and understood and he is signing freely and
voluntarily intending to be bound by it.


11.           Twenty-One Days to Consider.  O’Leary has up to twenty-one (21)
days to consider whether to sign this Agreement.  If O’Leary signs this
Agreement at any time prior to the end of the twenty-one (21) day period, such
early signing was due to his belief that he had ample time in which to consider
and understand this Agreement.


12.           Revocation of this Agreement.  O’Leary may revoke this Agreement
within seven (7) days after signing it.  Revocation should be made by delivering
a written notice of revocation to:
 
 
Page 6 of 23

--------------------------------------------------------------------------------

 
 
                        William Laakso
Vice President, Human Resources and Corporate Communications
Integrys Energy Group, Inc.
700 North Adams Street
PO Box 19001
Green Bay, Wisconsin 54307-9001


To be effective, a written notice of revocation must be received at the
above-listed address before the end of such seven-day period.  O’Leary
understands that if this Agreement is revoked, he will not receive the
Separation Benefits described in this Agreement and this entire Agreement will
automatically become null and void.


13.           Consult Attorney.  The Company has advised O’Leary to consult with
an attorney before signing this Agreement and O’Leary has so consulted with
legal counsel.
 
14.           No Other Benefits.  The Severance Benefits provided for under this
Agreement are in lieu of other separation benefits which might otherwise be
afforded to O’Leary.  Further, O'Leary's Key Executive Employment and Severance
Agreement (the Change in Control Agreement) terminates and is of no further
effect upon signing this Agreement. 
 
15.           Governing Law, Successors and Assigns.  This Agreement shall be
governed and construed in accordance with the laws of the State of Illinois and
shall be binding upon the parties hereto and their respective successors,
affiliated entities, directors, officers, personal representatives, heirs and
assigns.
 
16.           Entire Agreement.  This Agreement, including all Exhibits attached
hereto and incorporated herein, constitutes the complete understanding between
the parties concerning O’Leary’s separation of employment with the Company and
the Separation Benefits which he shall receive, and supersedes all prior
agreements, understandings and practices to the extent they are inconsistent
with this Agreement.
 
This agreement waives legal claims against the Company and the other Released
Parties.


O’Leary has read this document, understands it, and enters into it voluntarily.
 
                                          __________________________
 
 
Page 7 of 23

--------------------------------------------------------------------------------

 
                                                                           

 


 

   Date      /s/ Joseph P. O'Leary   03396  Joseph P. O’Leary  Employee ID
Number

 


Integrys Energy Group, Inc.
 
Integrys Business Support, LLC


 

By:  Charles A. Schrock  April 17, 2013            Company Representative
         Date         Its: Chairman, President & CEO         (Please Print Name)
Charles A. Schrock        Chairman, President & CEO    Title          

 




 
 
Page 8 of 23

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
SEPARATION AGREEMENT


SEPARATION BENEFITS
 
Pursuant to the terms and provision of the Agreement and contingent upon
O’Leary’s execution of Exhibit D to the Agreement, the Company shall provide
O’Leary with the following Separation Benefits (less applicable taxes):


1.  
Severance Pay.  The Company shall pay to O’Leary severance pay in the gross
amount of One Million Two Hundred Sixty Nine Thousand Five Hundred Ninety Eight
and no/100 ($1,269,598) Dollars (less applicable taxes) to be paid in a lump
sum.  This benefit shall be in addition to all regular wages due O’Leary from
the Company through the Retirement Date and shall be paid as soon as practicable
following the Retirement Date but in no event later than thirty (30) days from
the Retirement Date.  The amount of severance paid pursuant to this paragraph
shall be in lieu of the amount as otherwise calculated under the Integrys Energy
Group Severance Plan, and shall further be in lieu of any other separation
benefits not specifically provided for under this Agreement.



2.  
Health Insurance Coverage.    The Company will pay O’Leary a lump sum of $14,000
(less applicable taxes).  This amount is equal to the estimated cost of twelve
(12) months COBRA premium of O’Leary’s current health, vision, and dental
insurance coverage under COBRA provisions.  This coverage is for both O’Leary
and O’Leary’s spouse.  O’Leary may choose to use some or all of this amount to
pay for continued health, vision, and/or dental coverage under COBRA by electing
to continue each plan’s coverage and paying the applicable COBRA premium.  The
taxable lump sum payment helps O’Leary to pay for COBRA coverage if O’Leary
desires to continue coverage, but the payment does not extend O’Leary’s 18-month
COBRA period.  As required by law, O’Leary will receive separate notification
regarding O’Leary’s right to elect continued benefits coverage under COBRA. 
O’Leary has also met the eligibility requirement to participate in the Company’s
retiree medical and retiree vision plans for administrative employees on the
same terms and conditions as apply to other legacy WPS employees

 
 
 
Page 9 of 23

--------------------------------------------------------------------------------

 
 
 
 
who retire on O’Leary’s Retirement Date (and O’Leary is not entitled to retiree
medical or retiree vision coverage pursuant to any other terms or conditions). 
The eligibility requirement is 10 years of service after age 45.  Dental
coverage is no longer offered to retirees.  There is no separate retiree medical
or retiree vision plan for officers.  O’Leary may elect to participate in the
Integrys administrative retiree medical plan and retiree vision plan
immediately, or O’Leary may exercise the one-time waiver provision.  Electing
COBRA continuation is considered an exercise of this waiver provision.  If
O’Leary chooses to enroll in retiree medical and/or retiree vision in the
future, O’Leary will be offered the same coverage that will be available to
administrative retirees at the time of O’Leary’s enrollment.

 
3.  
Annual Incentive.  The Company will provide O’Leary with Annual Incentive Pay as
a retiree pursuant to the Integrys 2013 Executive Incentive Plan in which
O’Leary is participating.

 
4.  
Career Transition Services.  Effective with the execution of this Agreement and
for a two-year period thereafter, the Company will provide O’Leary with the
career transition services outlined in Exhibit C attached hereto and
incorporated herein.  Continued participation in this program shall terminate
upon the earlier of (i) O’Leary obtaining new employment; or (ii) O’Leary
obtaining seats on two Boards of Directors which provide compensation therefore
(excluding such Boards of the Company or its affiliates upon which O’Leary
currently serves).

 
5.  
Paid Time Off (PTO). Pursuant to any applicable federal and state wage and hour
laws, O’Leary will be paid any prorated PTO accrued in 2013, but not yet used,
through the Retirement Date.  The Company will also pay O’Leary for any hours of
PTO carried over from the prior year, which have not been used.

 
6.  
Equity Benefits.  The Company, to the full extent permitted under any Benefit
Plan in which O’Leary was participating, will consider O’Leary to be a retiree
for purposes of administering any equity awards made to O’Leary prior to his
Retirement Date.

 
 
 
Page 10 of 23

--------------------------------------------------------------------------------

 

 
7.  
References.  The Company was satisfied with the services rendered by O’Leary in
his capacity as Chief Financial Officer of the Company and agrees, upon being
contacted by prospective future employers, to provide satisfactory references to
such prospective employers as to O’Leary’s performance of services while with
the Company.



8.  
Benefit Plans.  For purposes of all Benefit Plans to which O’Leary may be a
participant at the time of his Retirement Date, O’Leary shall be treated as and
deemed a retired officer of the Company, and be entitled to all benefits and
vesting generally afforded to or received by a similarly-situated retired
officer participating in those plans on O’Leary’s Retirement Date, consistent
with any amendments or modifications to such Benefit Plans, if applicable.



For purposes of clarification and except as otherwise indicated, the Separation
Benefits provided herein are separate and aside from, and not in lieu of, the
deferred compensation, restricted and performance stock, stock options, bonuses,
retirement and other benefits to which O’Leary is otherwise entitled pursuant to
the terms and conditions of applicable Benefit Plans attributable to his service
with the Company as calculated through the Retirement Date.
 
 
 
Page 11 of 23

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
SEPARATION AGREEMENT
 
 
 [COPY OF June 4, 2001 Confidentiality Agreement]






 
Page 12 of 23

--------------------------------------------------------------------------------

 
 
 
                Retain in
                Employee's Personnel File
CONFIDENTIALITY AGREEMENT


I,                                                               Joseph P.
O'Leary                                                                     
                    (Name)
of                                               1810 Cliffside Ct., Naperville,
IL  60565                                                            
                    (Address)
acknowledge that I am employed by the company under conditions which could
provide access to confidential technical and business information belonging to
the Company and which also could entail the generation of technology pertinent
to the existing or contemplated business of the Company.  I recognize that it is
my responsibility to maintain the confidence of all such confidential technical
and business information and that the Company has certain rights with regard to
Technology that I might make or conceive relating in any way to all or any part
of the existing or contemplated business of the Company.


For the above reasons, and because I want to avoid any conflicts of interest
with respect to my activities during, or after termination of, employment by the
Company, and in consideration of my employment, compensation paid me by the
Company, and other good and valuable consideration, I agree as follows:


 
1.
Except as required in the performance of my duties in my employment I shall not,
without prior written consent of the appropriate organization senior officer or
designee, disclose or use, either during or after my employment, any
confidential technical or business information in any manner other than as
expressly authorized by the Company.



 
2.
I shall promptly and fully disclose to the Company all Technology relating to my
assignment with the company, provided that the Company within a reasonable time
after a written request shall indicate in writing whether or not the Technology
shall be deemed confidential, whether or not the Company plans to seek patent
protection with respect to the Technology, and whether or not the Company is
presently willing to waive rights to the Technology.

 
 
 
Page 13 of 23

--------------------------------------------------------------------------------

 

 
 
3.
That all Technology which I may make or conceive, alone or jointly with others,
during the working hours, or during the period of my employment (including any
periods of authorized leaves of absence) which relate to my assignment with the
Company, shall be the exclusive property of the Company, provided that in the
event a patent is obtained the company shall pay me an amount, not less than one
hundred dollars but otherwise to be determined in the Company's sole discretion.



 
4.
I shall assign to the company or its nominee all rights to such Technology in
the United States and all foreign countries, including rights or priorities
under any international agreement to which the United States is a party.



 
5.
I shall not use insider or material non-public information to make securities'
trades, or to give such information to others.



 
6.
I shall treat all competitive bid/price data as confidential, and shall not
communicate it to any unauthorized vendor or individual before, during, or after
processing such activity.  This includes any confidential information of the
vendor that is identified as such by the vendor and which is subject to a
nondisclosure agreement.



 
7.
Upon termination of my employment with the Company, I shall return to the
company all records, books, customer lists, prospect lists, price lists,
drawings, blueprints, instruction sheets, catalogs, correspondence, codes,
reports, technical information, and other documents containing information
relating to the Company's business and all Company supplies of every kind and
character that may be in my possession, provided, upon approval of the
appropriate organization senior officer or designee, I may obtain such records
as the company agrees reasonably may be required to protect my interest in
substantiating professional performance while in the employ of the Company.

 
 
 
Page 14 of 23

--------------------------------------------------------------------------------

 

 
 
8.
This AGREEMENT shall inure to the benefit of and be binding on and enforceable
by the company, its successors, subsidiaries and assigns and shall be binding
upon me, my heirs, assigns and legal representatives.



I understand that wherever the term "Company" is used herein, that term includes
WPS Resources Corporation (WPSR), and any and all other business entities which
are:  (i) owned in whole or in part by WPSR; or (ii) owns WPSR; or (iii) which
is owned by a business entity which in turn owns WPSR.  The term "Technology"
includes wherever it is used in this agreement, without being limited to, ideas,
suggestions, technological developments, technical contributions, improvements,
discoveries, inventions, methods, processes, systems, machines, devices,
computer software and programs, and products.  "Confidential technical and
business information" means, wherever this term appears in this agreement, all
materials and information treated as confidential by the Company, such as, for
example, materials so identified under Company identification procedures
currently in effect; all portions of the "Strategic Plan" not specifically
exempted; and all Company-developed program systems, including but not limited
to the Integrated Facilities Model, Customer Information System and Power Plant
Facilities System.
 
I represent that I have not entered, and will not enter, into any agreement or
obligatlons which will prevent my full compliance with the terms of this
agreement and that I do not claim any rights to any product or technology, other
than that which is described in detail in the attachment to this agreement.
 


Dated:    6/4/01    
/s/ Joseph P. O'Leary
Employee
 
 
Witness to Employee's Signature
 
/s/ Lisa Johnson
/s/ Christine Wiesner
 

 
Revised 1/31/2000




 
Page 15 of 23

--------------------------------------------------------------------------------

 












EXHIBIT C
TO
SEPARATION AGREEMENT




 
The Company agrees that O’Leary shall receive Career Transition Services from
the firm of Shields Meneley Partners at the Company’s sole cost and expense. A
description of these services is attached hereto and incorporated herein by
reference. The Company will make arrangements for O’Leary to commence receipt of
these services as of April 17, 2013, provided that the continued right to
receive such services shall be expressly contingent upon O’Leary’s timely
execution of the Separation Agreement (“Agreement”), and subsequent non
revocation thereof.  Services shall be provided in accordance with the terms and
conditions set forth in Exhibit A, Paragraph 4.
 
 
 
Page 16 of 23

--------------------------------------------------------------------------------

 
 
 
[For the description of the career transition services referred to in Exhibit C,
please refer to a separate pdf filed with this Form 8-K that contains a copy of
the full separation agreement.]
 
 
 
Page 17 of 23

--------------------------------------------------------------------------------

 
 
 
[For the description of the career transition services referred to in Exhibit C,
please refer to a separate pdf filed with this Form 8-K that contains a copy of
the full separation agreement.]

 
 
Page 18 of 23

--------------------------------------------------------------------------------

 
 
 
[For the description of the career transition services referred to in Exhibit C,
please refer to a separate pdf filed with this Form 8-K that contains a copy of
the full separation agreement.]

 
 
Page 19 of 23

--------------------------------------------------------------------------------

 


 
[For the description of the career transition services referred to in Exhibit C,
please refer to a separate pdf filed with this Form 8-K that contains a copy of
the full separation agreement.]
 


 
Page 20 of 23

--------------------------------------------------------------------------------

 
 


EXHIBIT D
TO
SEPARATION AGREEMENT


AFFIRMATION OF RELEASE


On April 17th, 2013 (“First Signing”), O’Leary signed the Agreement, including a
release of claims in favor of the Company, which waived and released all his
potential Claims against the Company and Released Parties as set forth in the
Agreement, arising through the date of the First Signing.  O’Leary further
wishes to waive and release all claims arising after the date of the First
Signing, up to and including June 30, 2013.   Accordingly, for good and valuable
consideration, including the Separation Benefits, O’Leary further agrees as
follows:


O’Leary hereby releases and forever discharges the Company, its parent,
subsidiaries, related and affiliated companies and entities, and its and their
past and present employees, directors, officers, agents, shareholders,
attorneys, executors, assigns and other representatives of any kind (referred to
in this Agreement as "Released Parties") from any and all claims, demands,
rights, liabilities and causes of action of any kind or nature, known or
unknown, arising prior to or through the date of this Agreement, including, but
not limited to, any claims, demands, rights, liabilities and causes of action
arising or having arisen out of or in connection with O’Leary’s employment or
termination of employment with the Company (“Claims”).  Released Claims include
any claim or right to further compensation, benefits, damages, penalties,
attorneys' fees, costs or expenses of any kind from the Company or any of the
other Released Parties.  This release includes, but is not limited to, a release
of any claims for wrongful termination, retaliation, tort, breach of contract,
defamation, misrepresentation, violation of public policy or invasion of privacy
and any laws or agreements that provide
 
 
Page 21 of 23

--------------------------------------------------------------------------------

 
 
for punitive, exemplary or statutory damages.  This release specifically
includes, but is not limited to, a release of any and all claims pursuant to:
state and federal wage payment laws; state and local fair employment laws;
workers compensation laws; state and federal family and/or medical leave laws;
Title VII of the Civil Rights Act of 1964; the Rehabilitation Act of 1973; the
Reconstruction Era Civil Rights Act, 42 U.S.C. §§ 1981-1988; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; the Worker Adjustment Retraining and Notification Act (“WARN”)
and any state plant closing law, and any other federal, state or local laws or
regulations of any kind, whether statutory or decisional.  The release in this
Agreement covers all Claims arising through the date of this Agreement,
including but not limited to any and all Claims arising from the termination of
O’Leary’s employment, to which O’Leary has acknowledged and agreed as part of
this Agreement.  Nothing in this Agreement shall be construed to compromise or
release O’Leary’s accrued (vested or partially vested) rights to receive
benefits under the Company’s Benefit Plans or D&O Insurance.  Additionally, and
notwithstanding any provision herein to the contrary, O’Leary expressly
reserves, and the foregoing provisions shall not be deemed to release, rights
emanating from or reserved under this Agreement.


O’Leary acknowledges and agrees that he received this Exhibit D more than 21
days prior to the July 1, 2013 date when he plans to sign it, and that that he
and his attorney have had more than 21 days to consider the release contained in
this Exhibit D.


O’Leary may revoke the promises he made in this Exhibit D within seven (7) days
after signing it.  Revocation should be made by delivering a written notice of
revocation to:
 
William Laakso
Vice President, Human Resources and Corporate Communications
Integrys Energy Group, Inc.
700 North Adams Street
PO Box 19001
Green Bay, Wisconsin 54307-9001
 
 
Page 22 of 23

--------------------------------------------------------------------------------

 


To be effective, a written notice of revocation must be received at the
above-listed address before the end of such seven-day period.  O’Leary
understands that if this Affirmation of Release in Exhibit D is revoked, he will
not receive the Separation Benefits which are contingent upon its execution.


The Company hereby advises O’Leary to consult with his attorney regarding the
terms of this Exhibit D before he signs it, and O’Leary hereby agrees and
acknowledges that he did consult with his attorney.




Employee:


 


 

 By:  ______________________________ _______________      Joseph P. O’Leary
 Date            03396    Employee ID Number

 
 
 
Page 23 of 23

--------------------------------------------------------------------------------

 